 1   HEATHER E. WILLIAMS, SBN #122664
     Federal Defender
 2   CHRISTINA SINHA, SBN # 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710
     Attorneys for Defendant
 6   ERIKA LOUISE SCHMID

 7
 8                             IN THE UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10
11   UNITED STATES OF AMERICA,                   )   Case No. 2:18-cr-00246-TLN
                                                 )
12                      Plaintiff,               )   STIPULATION AND ORDER TO
                                                 )   CONTINUE STATUS CONFERENCE AND
13   vs.                                         )   EXCLUDING TIME
                                                 )
14   ERIKA LOUISE SCHMID,                        )   Date: May 9, 2019
                                                 )   Time: 09:30 a.m.
15                     Defendant.                )   Judge: Hon. Troy L. Nunley
                                                 )
16                                               )

17          IT IS HEREBY STIPULATED and agreed by and between McGregor W. Scott, United
18   States Attorney, through James Conolly, Assistant United States Attorney, counsel for Plaintiff,
19   and Heather Williams, Federal Defender, through Assistant Federal Defender Christina Sinha,
20   counsel for Defendant Erika Louise Schmid, that the status conference currently scheduled for
21   May 09, 2019 may be continued to July 11, 2019.
22          This matter was previously continued to today’s date to allow Ms. Schmid to fully
23   concentrate on her 90 day WellSpace program, which she recently completed. Now that Ms.
24   Schmid is again available to discuss her case, the defense requires additional time for further
25   investigation and preparation. Defense counsel believes that failure to grant the above-requested
26   continuance would deny her the reasonable time necessary for effective preparation, taking into
27   account the exercise of due diligence. The government does not object to the continuance.
28

      Stipulation and Order to                        -1-
      Continue Status Conference
 1
 2          The parties further request to exclude time between May 09, 2019 and July 11, 2019

 3   under the Speedy Trial Act pursuant to Title 18, United States Code, Section 3161(h)(7)(B)(iv)
 4   (Local Code T4), because it results from a continuance granted by the Court at defendant’s
 5   request on the basis of the Court’s finding that the ends of justice served by taking such action
 6   outweigh the best interest of the public and the defendant in a speedy trial. The parties agree that
 7   the interests of justice outweigh the best interests of the public and the defendant in a speedy trial
 8   and request the Court so to find.
 9                                                  Respectfully submitted,
10                                                  HEATHER E. WILLIAMS
                                                    Federal Defender
11
     Date: May 6, 2019                              /s/ Christina Sinha
12                                                  CHRISTINA SINHA
                                                    Assistant Federal Defender
13                                                  Attorneys for Defendant
                                                    ERIKA LOUISE SCHMID
14
15
16   Date: May 6, 2019                              MCGREGOR W. SCOTT
                                                    United States Attorney
17
                                                    /s/ James Conolly
18                                                  JAMES CONOLLY
                                                    Assistant United States Attorney
19
                                                    Attorney for Plaintiff
20
21
22
23
24
25
26
27

28

      Stipulation and Order to                        -2-
      Continue Status Conference
 1                                               ORDER

 2          The Court, having received and considered the parties’ stipulation, and good cause

 3   appearing therefrom, adopts the parties’ stipulation in its entirety as its order. The Court finds
 4   that a continuance is necessary for the reasons stated above and that the ends of justice served by
 5   granting a continuance outweigh the best interests of the public and the defendant in a speedy
 6   trial. The Court now enters a further exclusion of time from and including May 09, 2019 to July
 7   11, 2019, and the status conference is reset for July 11, 2019 at 09:30 a.m.
 8
 9   IT IS SO ORDERED.
10
11   Dated: May 7, 2019
12
13
                                                            Troy L. Nunley
14                                                          United States District Judge

15
16
17
18
19
20
21
22
23
24
25
26
27

28

      Stipulation and Order to                        -3-
      Continue Status Conference
